Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This communication is in response to the Amendment and Request for Reconsideration filed 8 April 2022.  Claims 1, 4-13 and 16-23 are pending in the application.  Claims 1, 4-13 and 16-23  have been amended.  Claims 21-23 are new.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 11-13 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama et al. (Japan Patent Publication No. 2008232289) in view of Klomp (U. S. Patent No. 4394091).
As to claim 1, Kamiyama discloses a rotary drive assembly (FIG. 1, Provided Translation para. 0002, rotary drive of a compressor) comprising: 
a rotary shaft 82; 
a rotor 23 mounted on the rotary shaft 82; 
a stator 22 (Trans. para. 0034) configured to surround an outer circumference of the rotor 23; 
an impeller 11 (Trans. para.’s 0035-0036)  mounted on the rotary shaft 82 so as to be spaced apart from the rotor 23 (shown); 
a bearing housing 61 (Trans. para. 0036) having a through-hole through which the rotary shaft 82 passes (as shown); 
a rolling bearing 13 (Trans. para. 0039)  disposed in the bearing housing 61 and coupled to the rotary shaft 82 (refer to an Annotated copy of Kamiyama FIG. 1 attached below, as shown and indicated, roller bearing 13 intended to be in contact with rotary shaft when stopped or at low speed thus considered to be coupled to the rotary shaft under broadest reasonable interpretation of the terms); 
and a gas bearing 62, 63 (Id., foil bearing components on left-side of rolling bearing 13 interpreted as recited gas bearing; see also Trans. para. 0002, “dynamic pressure gas bearing”) disposed in the bearing housing 61 and spaced apart from the rolling bearing 13 in an axial direction (shown), the gas bearing 62, 63 facing an outer circumferential surface of the rotary shaft (shown), 
wherein the rotor 23, the rolling bearing 13, the gas bearing 62, 63, and the impeller 11 are arranged in order of the rotor 23, the rolling bearing 13, the gas bearing 62, 63 and the impeller 11 along the rotary shaft (clearly shown);
wherein the bearing housing comprises: 
a rolling bearing housing portion that surrounds an outer surface of the rolling bearing 13 (as clearly shown), 
a gas bearing housing portion (as clearly shown) that is spaced apart from the rolling bearing housing portion (located axially adjacent as shown) in the axial direction and that surrounds an outer surface of the gas bearing 62, 63,
a connector (between elements 13 and 62) that connects the rolling bearing housing portion to the gas bearing housing portion (shown);
Kamiyama is silent as to the connector being spaced apart from the outer circumferential surface of the rotary shaft to thereby define an empty space between the connector and the outer circumferential surface of the rotary shaft and between the rolling bearing housing portion and the gas bearing housing portion.  In this regard, Klomp teaches a bearing system with a rolling bearing 14 and gas bearing 16 arranged in the manner claimed with a bearing housing connector 12 (FIG. 1, col. 3, lls..4-15) spaced apart from the outer circumferential surface of the rotary shaft 10, 30 between the bearing housing portions (clearly depicted between elements 19 and 22) defining an empty space (note that the term “empty space” is interpreted broadly as a specific is not defined herein).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to replace the bearing housing connector of Kamiyama with the bearing housing connector of Klomp since both it would be known to provide a predictable bearing housing structural arrangement for connecting the two bearings with expected results.  The use of the bearing housing connector of Klomp in the combination of Kamiyma  is considered a simple substiture of one known bearing housing connector for that of another. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.

	


    PNG
    media_image1.png
    742
    867
    media_image1.png
    Greyscale

Annotated Kamiyama FIG. 1 

	As to claim 2, Kamiyama discloses an impeller coupling portion to which the impeller 11 is coupled; a rotor coupling portion to which the rotor 23 is coupled; and a supporter supported by the rolling bearing and the gas bearing, wherein the supporter is disposed between the impeller coupling portion and the rotary coupling portion in the axial direction (Annotated Kamiyama FIG. 1, as shown and indicated).
	As to claim 4, Kamiyama discloses the rolling bearing 13 is located closer to the rotor 23 than to the impeller 11 (as clearly shown).
	As to claim 5, Kamiyama discloses  the gas bearing 62, 63 is located closer to the impeller 11 than to the rotor 23 (as clearly shown).
	As to claim 6, Kamiyama discloses the gas bearing 62, 63 is located closer to the impeller 11  than to the rolling bearing 13 (as clearly shown). 
	As to claim 7, Kamiyama discloses the gas bearing 62, 63 has an inner surface spaced apart from the outer circumferential surface of the rotary shaft 82 and the outer surface of the gas bearing configured to contact the gas bearing housing portion provided in the bearing housing 61 (Annotated Kamiyama FIG. 1, as shown and indicated).
	As to claim 8, Kamiyama discloses the gas bearing 62, 63 has an outer diameter less than an outer diameter of the rolling bearing 13 (Annotated Kamiyama FIG. 1, as shown and indicated).
	As to claim 9, Kamiyama discloses the gas bearing 62, 63 has an inner diameter greater than an inner diameter of the rolling bearing 13  (Annotated Kamiyama FIG. 1, as shown and indicated)..
	As to claim 11, Kamiyama discloses the bearing housing 61 comprises: wherein the gas bearing housing portion has an inner diameter less than an inner diameter of the rolling bearing housing portion (Annotated Kamiyama FIG. 1, as shown and indicated, by indicated portions of each respective housing portions having recited inner diameter relationships formed by inner diameter of rolling bearing housing formed where roller is located).
	As to claim 12, Kamiyama, discloses a gap (Annotated Kamiyama FIG. 1, as shown and indicate by shaded region) configured to communicate with an interval between the gas bearing 62, 63 and the rotary shaft 82 is defined between the gas bearing housing portion 61 and the impeller 11.
	As to claim 13, Kamiyama discloses the rotary shaft 82 comprises: 
a large diameter part on which the rotor 23 is mounted (clearly shown); 
and a small diameter part on which the impeller 11 and the rolling bearing 13 are mounted (shown), wherein the small diameter part comprises: 
an inner ring contact portion 82a (FIG. 3, see also Annotated Kamiyama FIG. 1, as shown and indicated) configured to contact the rolling bearing 13 (Trans. para. 0039); 
and a gas bearing facing portion (Annotated Kamiyama FIG. 1, as shown and indicated) configured to face the gas bearing 62, 63 in a radial direction (shown), and
wherein an outer diameter of the inner ring contact portion 82a is equal to an outer diameter of the gas bearing facing portion (Annotated Kamiyama FIG. 1, as shown and indicated, the recited inner ring contact portion and gas bearing portions formed integrally next to each other facing the bearings surfaces).
As to claim 21, once modified, Klomp further teaches an inner circumferential surface of the bearing housing defines a plurality of recesses that face the outer circumferential surface of the rotary shaft and that are recessed radially away from the outer circumferential surface of the rotary shaft, the plurality of recesses including: a first recess that defines an inner surface of the connector and that is recessed radially outward relative to an inner surface of the gas bearing housing portion (see an Annotated copy of Klomp FIG. 1, attached below, as shown and indicated); and a second recess that defines an inner surface of the rolling bearing housing portion and that is recessed radially outward relative to the inner surface of the connector (Annotated copy of Klomp FIG. 1, attached below, as shown and indicated).

    PNG
    media_image2.png
    524
    410
    media_image2.png
    Greyscale

Annotated Klomp FIG. 1 


As to claim 22, Kamiyama, as modified by Klomp, further teaches the connector (Kamiyma between 13 and 62; Klomp - 12) extends along the axial direction parallel to the rolling bearing housing portion and the gas bearing housing portion (as clearly depicted in the drawings of both references).
As to claim 23, Kamiyama, as modified by Klomp, further teaches the empty space defines a passage of air between an inner circumferential surface of the connector 12 and the outer circumferential surface of the rotary shaft 30 (air bearing formed by foil 18 uses air to generate bearing forces such that the proximate empty space forms an air passage accordingly).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama et al. (Japan Patent Publication No. 2008232289) in view of Klomp (U. S. Patent No. 4394091) as applied to claim 1 above, further in view of Heldmann et al.  (U. S. Patent Application Publication No. 2011/0176757).
As to claim 10, Kamiyama is discussed above and further discloses the gas bearing comprises: a bush 62; and a coating layer 63 applied to an inner surface of the bush 62 (shown by material cross-hatching), and the rotary shaft comprises: an inner ring contact portion 82a (FIG. 3) configured to contact an inner ring 13a of the rolling bearing 13 (Trans. para. 0039, describing contact between inner ring and shaft during operation); and an impeller coupling portion to which the impeller 11 is coupled, wherein the coating layer 63 faces a portion between the inner ring contact portion and the impeller coupling portion (Annotated Kamiyama FIG. 1, as shown and indicated).   However, Kamiyama is silent as to the gas bearing provided with a slit, the slit being long in the axial direction of the gas bearing.  In this regard, Heldmann teaches a bearing 21 formed with an axial slit in a split-ring configuration 25 (FIG.’s 2A/B, para. 0025) for providing tolerance compensation due to production, clearance, temperature, torque and/or material differences (para. 0061).  With this in mind, it would have been obvious to provide the gas bearing of Kamiyama with an axial slit formed as a slit-ring in order to provide elastic deformation to handle tolerances due to production, clearance, temperature, torque and material differences as suggested by Heldmann, Id.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama et al. (Japan Patent Publication No. 2008232289) in view of Klomp (U. S. Patent No. 4394091) and Negishi et al. ( U. S. Patent Application Publication No. 2011/0027112), and further evidenced by Werner (U. S. Patent No. 6255752) and Harada et al.  (WIPO Patent Publication WO 2012/169183).
As to claim 16, Kamiyama discloses a motor (FIG. 1, Provided Translation para. 0002, rotary drive of a compressor)) comprising: 
a rotor assembly in which a rotor 23, a rolling bearing 13, and an impeller 11 are mounted on a rotary shaft 82 to be spaced apart from each other in an axial direction; 
a stator 22 (Trans. para. 0034) that surrounds an outer circumference of the rotor 23 (shown); 
a bearing housing 61 (Trans. para. 0036) through which the rotary shaft 82 passes and to which the rolling bearing 13 is fixed (shown); 
and a gas bearing 62, 63 (Id., foil bearing components on left-side or rolling bearing 13 interpreted as recited gas bearing; see also Trans. para. 0002, “dynamic pressure gas bearing”) disposed in the bearing housing 61 and spaced apart from the rolling bearing 13, the gas bearing 62, 63 facing an outer circumferential surface of the rotary shaft 82, 
wherein the rotary shaft 82 comprises: 
an inner ring contact portion 82a (FIG. 3, refer also to Annotated Kamiyama FIG. 1, attached above, as shown and indicated) configured to contact the rolling bearing 13 (Trans. para. 0039, describing contact between ring and shaft during operation) ;
 and a gas bearing facing portion (Annotated Kamiyama FIG. 1, as shown and indicated) configured to face the gas bearing 61, 62 in a radial direction;
wherein the bearing housing comprises: 
a rolling bearing housing portion that surrounds an outer surface of the rolling bearing 13 (as clearly shown), 
a gas bearing housing portion (as clearly shown) that is spaced apart from the rolling bearing housing portion (located axially adjacent as shown) in the axial direction and that surrounds an outer surface of the gas bearing 62, 63,
a connector (between elements 13 and 62) that connects the rolling bearing housing portion to the gas bearing housing portion (shown);
Kamiyama is silent as to the connector being spaced apart from the outer circumferential surface of the rotary shaft to thereby define an empty space between the connector and the outer circumferential surface of the rotary shaft and between the rolling bearing housing portion and the gas bearing housing portion.  In this regard, Klomp teaches a bearing system with rolling 14 and gas bearing 16 arranged in the manner claimed including a bearing housing connector 12 (FIG. 1, col. 3, lls..4-15) spaced apart from the outer circumferential surface of the rotary shaft between the bearing housing portions (clearly depicted between elements 19 and 22) defining an empty space (note that the term “space” is interpreted broadly as the specific configuration is not being claimed).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to replace the connector arrangement of Kamiyama with the connector arrangement of Klomp since both would be known to provide a predictable bearing housing structural arrangement with expected results.   The use of the the bearing housing connector of Klomp  in the combination of Kamiyma  is considered a simple substiture of one known bearing housing connector for that of another. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.
Kamiyma is further silent as the center of gravity of the rotor assembly is defined between the inner ring contact portion and the gas bearing facing portion or defined at the inner ring contact portion.  In this regard, Negishi teaches a pump have a rotor assembly with an impeller, bearing and motor located along a shaft with the center of gravity of the rotor located axially with respect a radial bearing (FIG. 7A, para. 0031) which serves to balance the rotor by reducing the occurrence of precession (para. 0018, inter alia).   Further, Werner teaches a turbo-machine rotor assembly with a motor, bearing 20, 24 and impellers arranged along an axis (FIG. 2) with the center of gravity of the rotor located in proximity with the bearing (col. 5, lls. 14-20).   And, Harada teaches a blower with the center of gravity 51G of the impeller, akin to the recited rotor assembly, located proximate a radial bearing surface (FIG. 7, Abstract).  These collective teachings evidence the well-known concept of locating the center of gravity of a rotor assembly in proximity to its bearing surfaces which functions to balance the rotor assembly and evenly distribute loads.   With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to locate the center of gravity of the rotor assembly between the recited inner ring surface and contact portions so as to balance the rotor assembly, evenly distribute loads and minimize precession as taught by Negishi (para. 0018, inter alia). 
As to claim 17, Kamiyama, as modified, discloses the gas bearing 61, 62 is located closer to the impeller 11 than to the rolling bearing 13 (clearly shown).
As to claim 18, the applied art is discussed above but is silent as to a distance between the center of gravity of the rotor assembly and the inner ring contact portion is less than a distance between the center of gravity of the rotor assembly and the gas bearing facing portion.   However, the applied art teaches the desirability of locating the center of gravity of a rotor assembly in a range that axially intersects with its bearing surfaces (Negishi – FIG.’s 7A-7C; Harada – FIG. 7, range 60S, inter alia).  These teachings indicate that the center of gravity of a rotor assembly is a result effective parameter that affects rotor balance, load distribution and the occurrence of precession (Negishi – para. 0018).   With this in mind, one having ordinary skill in the art would recognize the location of the center of gravity of a rotor assembly with respect to its proximate bearing surfaces as a routine optimization.  Therefore it would have been obvious to one of ordinary skill in the art before the filing date of the instant application to modify Kamiyama and locate the center of gravity at a distance in accordance with the recited inner ring contact portions and the gas bearing portions in order to optimize effective loading and balance of the rotor assembly and minimize the occurrence of precession as suggested by the applied art teachings above.   It has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.  In re Aller, 456, 105 USPQ 233, 235 (CCPA 1955).   MPEP 2144.05(II).
As to claim 19, Kamiyama, as modified, discloses the gas bearing 61, 62 has an outer diameter less than an outer diameter of the rolling bearing 13 (Annotated Kamiyama FIG. 1, as shown and indicated).  Note that Klomp also teaches this feature.
As to claim 20, Kamiyama discloses the gas bearing 62, 63 has an inner diameter greater than an inner diameter of the rolling bearing 13  (Annotated Kamiyama FIG. 1, as shown and indicated).  Note that Klomp also teaches this feature.

Response to Arguments
Applicant’s arguments with respect to the rejections of the claim(s) over Kamiyama and the applied art references have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Prior art to Klomp is being relied upon to teach the newly amended claim features.
Applicant has not presented any substantive arguments with regard to the rejections of the dependent claims over the art of record including the combinations of proposed modification, rationale, or motivations to make those combinations.  Applicant simply asserts that they are allowable for the same reasons made for the independent claims.   


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746